305 F.2d 376
The LAWSON MILK COMPANY, a corporation, Plaintiff-Appellant,v.Orville L. FREEMAN, Secretary of Agriculture, Defendant-Appellee.
No. 14410.
United States Court of Appeals Sixth Circuit.
June 29, 1962.

Appeal from the United States District Court for the Northern District of Ohio, Eastern Division, at Cleveland.
Landon G. Dowdey and H. Keith Eisaman, Washington, D. C., for appellant.
Merle M. McCurdy, U. S. Atty., Cleveland, Ohio, Alan S. Rosenthal, Department of Justice, Washington, D. C., Neil Brooks, Asst. General Counsel, U. S. Department of Agriculture, Washington, D. C., for appellee.
Thomas J. Quigley, Squire, Sanders & Dempsey, Cleveland, Ohio, amicus curiae.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
The judgment of the District Court is vacated, 187 F. Supp. 66, and this cause is remanded to that court for further proceedings and consideration in the light of the opinion of the Supreme Court in Lehigh Valley Cooperative Farmers, Inc. et al. v. United States et al., decided June 4, 1962, 370 U.S. 76, 82 S. Ct. 1168, 8 L. Ed. 2d 345.